Citation Nr: 1226761	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an October 2011 decision, the Board reopened the Veteran's claim and remanded the issue of entitlement to service connection for bilateral hearing loss for further development.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not contain a diagnosis of hearing loss per 38 C.F.R. § 3.385.

2.  Medical evidence associated with the Veteran's claims file does not contain a diagnosis of hearing loss per 38 C.F.R. § 3.385 within one year of separation from active service.

3.  The most probative medical evidence of record does not provide an etiological link between the Veteran's current diagnosis of bilateral hearing loss and his period of active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2007.  

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Following the October 2011 Board remand, additional VA treatment records were obtained and associated with the claims file.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to a n October 2011 Board remand, a VA examination was provided in order to ascertain the etiology of the Veteran's hearing loss in January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is adequate, as the examiner included a thorough review of the file  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss, contending that this condition is due to acoustic trauma sustained during service.  The Veteran's DD-214 reflects service with Attack Squadron 65, as well as an MOS of electrical/mechanical equipment repairman.  He claimed, in July 2007, that his hearing was damaged when running the "Huffers" for his squadron, as well as following bombing exercises and aircraft carrier duty.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  Puretone thresholds, in decibels, were as follows:

February 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
--
15
LEFT
10
15
15
--
20

July 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
10
10
15

December 1977:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
0
0
10
20
--

Post-service, the record lacks evidence of an audiometric diagnosis of hearing loss within the one-year period following separation.  38 C.F.R. §§ 3.307, 3.385.  

The Veteran was afforded a VA hearing evaluation in October and December 2006. Testing in October 2006 was ultimately inconclusive due to the unreliability of the Veteran's responses.  Audiological testing performed in December 2006, however, resulted in a diagnosis of bilateral hearing loss.  While the results for the December 2006 audiological evaluation was presented in graphic rather than numeric form, the Board acknowledged in October 2011 that hearing loss within the meaning of 38 C.F.R. § 3.385 has been demonstrated.  While it was noted that the Veteran would benefit from the use of hearing aids, an opinion as to the etiology of his hearing loss was not provided at that time.

The Veteran's claim for service connection was remanded by the Board in October 2011 for an appropriate VA examination to determine whether any current, claimed diagnosis is etiologically-related to his period of active service.  The Veteran was afforded such an examination in January 2012.  At that time, the Veteran reported that most of his military noise exposure occurred while working onboard an aircraft carrier, during takeoffs and landings.  He stated that he was exposed to aircraft noise 24 hours a day, as his bunk was located in a noisy area.  An audiogram was conducted, and the Veteran's diagnosis of bilateral sensorineural hearing loss per 38 C.F.R. § 3.385 was confirmed via audiogram and Maryland CNC speech discrimination scores.  The examiner noted that testing results were valid.  

Following a review of the Veteran's claims file, the examiner opined that it was not as likely as not that current hearing loss was caused by, or a result of, military service.  In support of that opinion, it was noted that there was no decrease in the Veteran's hearing threshold from the time of enlistment until separation.  In fact, the examiner pointed out that testing on separation revealed better hearing at several frequencies than on enlistment.  While the examiner noted that the hearing loss per VA regulations was not present on separation, that was not the crux of the opinion.  He did report that there was no compelling scientific evidence that one can have normal hearing at discharge, and then develop a hearing loss later which is linked to service.  In addition, the examiner relied upon the fact that the Veteran's hearing actually improved during service, and noted a history of post-service construction noise exposure.

As to the Veteran's claim that his current diagnosis of hearing loss is causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board notes that the Veteran is competent in this regard to relate observable symptomatology, such as a decrease in hearing acuity, as he personally experienced the symptoms for this disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Veteran has been not shown to be competent to determine the etiology his current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Further, the Board finds the credibility of the Veteran's assertion that his hearing was damaged in service to be lessened when considered with the record as a whole, in which the first audiological complaint in the claims file is dated 29 years following separation from active duty in December 1977.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau; see also Buchanan.    

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed disorder had its onset in service, within one year following separation, or is etiologically-related to service.  The record establishes that, in 2006, nearly three decades after separation, the Veteran was diagnosed with hearing loss.  The only comprehensive medical opinion of record, provided by a VA examiner in January 2012, noted that it was less likely than not that the Veteran's current diagnoses were related to military service, as there was actually improvement in the Veteran's hearing during service, coupled with a history of post-service noise exposure.  This opinion is not contrary to the holding in Hensley, as the examiner opined that other factors may have caused the Veteran's current hearing loss.

While the Board certainly acknowledges that the Veteran may have been exposed to loud noise in service, as a member of an attack squadron and while serving as an electrical and mechanical repairman, as well as due to service onboard an aircraft carrier, records in this case simply do not support the grant of service connection for his claim at this time.  

Further, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations,  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and entitlement to service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


